Citation Nr: 0734970	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-10 813A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rate of nonservice-connected 
pension benefits based on exclusion from countable income of 
expenses due a diabetic diet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION


The veteran served on active duty from May 1953 to May 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

In November 2007, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, Houston, Texas, that 
the appellant died in October 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim which may be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.







		
RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


